Name: 96/386/EC: Council Decision of 26 February 1996 concerning the conclusion of Memoranda of Understanding between the European Community and the Islamic Republic of Pakistan and between the European Community and the Republic of India on arrangements in the area of market access for textile products
 Type: Decision
 Subject Matter: Asia and Oceania;  leather and textile industries;  European construction
 Date Published: 1996-06-27

 27.6.1996 EN Official Journal of the European Communities L 153/47 COUNCIL DECISION of 26 February 1996 concerning the conclusion of Memoranda of Understanding between the European Community and the Islamic Republic of Pakistan and between the European Community and the Republic of India on arrangements in the area of market access for textile products (96/386/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas, in the framework of the GATT market access negotiations, the Commission conducted negotiations with the Republic of India and the Islamic Republic of Pakistan in the area of market access for textile products; Whereas Memoranda of Understanding between the European Community and the Islamic Republic of Pakistan and between the European Community and the Republic of India on arrangements in the said area were initialled on 15 October and 31 December 1994 respectively; Whereas these Memoranda should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Memoranda of Understanding between the European Community and the Islamic Republic of Pakistan and between the European Community and the Republic of India on arrangements in the area of market access for textile products are hereby approved on behalf of the Community. The texts of the Memoranda are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Memoranda referred to in Article 1 in order to bind the Community. Done at Brussels, 26 February 1996. For the Council The President S. AGNELLI